In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 13-330V

*************************
MICHAEL G. CORCORAN,             *
on behalf of S.R.C.,             *
                                 *                               Filed: May 28, 2015
                     Petitioner, *
                                 *
               v.                *                               Decision by Stipulation; Attorney’s Fees
                                 *                               and Costs
SECRETARY OF HEALTH              *
AND HUMAN SERVICES,              *
                                 *
                     Respondent. *
                                 *
*************************

Nicholas E. Bunch, White, Getgey & Meyer, Cincinnati, OH, for Petitioner.

Ryan D. Pyles, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEY’S FEES AND COSTS DECISION1

       On May 10, 2013, Michael C. Corcoran filed a petition seeking compensation, on behalf
of his minor child, S.R.C., under the National Vaccine Injury Compensation Program (the
“Vaccine Program”).2 After proceeding in this matter for some time, the parties requested an
opportunity to explore the possibility of resolving this case through informal settlement
negotiations. ECF No. 27. Thereafter, on May 21, 2015, the parties filed a stipulation settling the
case and detailing the amount to be awarded to Petitioner. ECF No. 36. I subsequently issued a
decision finding the parties’ stipulation to be reasonable and granting Petitioner an award as
outlined in the stipulation. Decision Awarding Damages, dated May 21, 2015 (ECF No. 37).

1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has fourteen (14) days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to § 300aa of the Act.
       On May 27, 2015, the parties filed another stipulation, this time regarding attorney’s fees
and costs. ECF No. 39. Petitioner requests reimbursement of attorney’s fees and costs in the
amount of $8,923.61 (which includes the costs to establish a guardianship). Id. This amount
represents a sum to which Respondent does not object. Id. In addition, and in compliance with
General Order No. 9, Petitioner’s counsel represents that Petitioner advanced $1,591.85 for
reimbursable costs in pursuit of his claim, to which Respondent does not object. Id.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
(i) an award of $8,923.61 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, the law firm of White, Getgey & Meyer; and (ii) an award of $1,591.85 should
be made in the form of a check payable to Petitioner. Payment of this amounts represents all
attorney’s fees and costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for
review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT
in accordance with the terms of the parties’ stipulation.3


         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2